DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 -15, 27-30, 32-34 and 40-44 are pending.
Claims 16-26, 31 and 35-39 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Mr. Joseph Lafata (Reg. No. 37166) on January 7, 2021.

The application has been amended as follows: 

an adaptive controller, the adaptive controller configured to generate a control signal based on an input setpoint for the power generator to generate a power signal, a measured representation of the power signal, and a modeled representation of the power signal, wherein the control signal includes a feedback component and a feedforward component; and
a power amplifier, the power amplifier configured to generate the power signal communicated to a non-linear load in accordance with the control signal.
2.	(Previously presented)	The power generator of claim 1, wherein the adaptive controller comprises: 
a feedforward circuit, the feedforward circuit configured to generate the feedforward component based on the input setpoint and a difference between the measured representation of the power signal and the modeled representation of the power signal; and
a feedback circuit, the feedback circuit configured to generate the feedback component based the difference between the measured representation of the power signal and the modeled representation of the power signal.
3.	(Previously presented)	The power generator of claim 1, further comprising an adaptive rate controller, the adaptive rate controller configured to determine the measured representation of the power signal based on the input setpoint, the measured representation of the power signal, and the control signal.

5.	(Previously presented)	The power generator of claim 1, further comprising an adaptive rate controller, the adaptive rate controller configured to generate an output to adaptively scale the measured representation of the power signal based on commutating by at least one of phase, frequency, or both phase and frequency.
6.	(Previously presented)	A system comprising the power generator of claim 1, and further comprising an adaptive rate controller, the adaptive rate controller comprising: a direct digital synthesizer, the direct digital synthesizer configured to generate a sinusoidal signal and a cosine signal based on a second control signal; a first mixer, the first mixer configured to mix the sinusoidal signal and a digital representation of the power signal, and to generate a real component of the digital representation of the power signal; a second mixer, the second mixer configured to mix the cosine signal and the digital representation of the power signal, and to generate an imaginary component of the digital representation of the power signal; and
a subsystem controller, the subsystem controller configured to generate the second control signal based on the real and imaginary components, the input setpoint for the power generator, and a parameter used to control the power signal.

8.	(Previously presented)	The system of claim 6, further comprising a scaling circuit, the scaling circuit configured to adaptively scale the measured representation of the power signal, wherein the parameter that is used to control the power signal varies in accordance with the adaptively scaled measured representation of the power signal.
9.	(Previously presented)	The system of claim 6, wherein the subsystem controller configured to generate an output signal to adaptively scale the measured representation of the power signal, the system further comprising: 
a processor, the processor configured to process the digital representation of the power signal, and to generate a plurality of real and imaginary components; and
a commutator, the commutator configured to selectively switch between the plurality of real and imaginary components based on the output signal to output a scaling factor to adaptively scale the measured representation of the power signal.

a processor, the processor configured to process the digital representation of the power signal, to generate a plurality of real and imaginary components, and to generate a composite value by combining a pair of the real and imaginary components and a complex value; and
a commutator, the commutator configured to selectively switch between the composite value and the plurality of real and imaginary components based on the output signal to output a scaling factor to adaptively scale the measured representation of the power signal.
11.	(Previously presented)	An adaptive controller, comprising:
a feedforward circuit, the feedforward circuit configured to generate a feedforward signal based on an input setpoint for a power generator to generate a power signal and based on a difference between a measured representation of the power signal and a modeled representation of the power signal; 
a feedback circuit, the feedback circuit configured to generate a feedback signal based on the difference between the measured representation of the power signal and the modeled representation of the power signal; and
a combiner, the combiner configured to generate a control signal by combining the feedforward signal and the feedback signal, wherein the control signal enables the power generator to generate the power signal communicated to a non-linear load.

13.	(Previously presented)	A system comprising the adaptive controller of claim 11, and further comprising an adaptive rate controller, the adaptive rate controller configured to generate an output to adaptively scale the measured representation of the power signal based on at least one of the input setpoint, the measured representation of the power signal, and the control signal, the adaptive controller further configured to generate the control signal based on the adaptively scaled measured representation of the power signal.
14.	(Previously presented)	A system comprising the adaptive controller of claim 11, and further comprising an adaptive rate controller, the adaptive rate controller configured to generate an output to adaptively scale the measured representation of the power signal based on commutating by at least one of phase, frequency, or both phase and frequency.
15.	(Previously presented)	A system comprising the adaptive controller of claim 11 and further comprising a power amplifier, the power amplifier configured to generate the power signal in accordance with the control signal.


27.	(Currently amended)	The power generator of claim 1, further comprising: 
a feedforward circuit, the feedforward circuit configured to generate a feedforward signal based on the input setpoint and based on a difference between the measured representation of the power signal and a modeled representation of the power signal; 
a feedback circuit, the feedback circuit configured to generate a feedback signal based on the difference between the measured representation of the power signal and the modeled representation of the power signal; and
a combiner, the combiner configured to generate a second control signal by combining the feedforward signal and the feedback signal, wherein the second control signal enables the power generator to generate the power signal communicated to a non-linear load.
28.	(Previously presented)	The system of claim 12, further comprising a power amplifier, the power amplifier configured to generate the power signal in accordance with the control signal.


a power amplifier, the power amplifier configured to generate a power signal communicated to a non-linear load in accordance with an input control signal;
a power controller, the power controller configured to communicate the input control signal to the power amplifier; and
an adaptive controller, the adaptive controller configured to generate at least one adjustment value communicated to the power controller to adjust responsiveness of the power controller, wherein the at least one adjustment value includes one of a feedback component and a feedforward component, wherein the adaptive controller is further configured to generate the feedforward component and the feedback component based on a measured representation of the power signal and a modeled representation of the power signal.
30.	(Previously presented)	The power generator of claim 29, wherein the power controller comprises: 
a first combiner, the first combiner configured to generate a first signal by combining an input setpoint for the power generator to generate the power signal and a measured representation of the power signal;
a first controller, the first controller configured to generate a second signal based on the first signal;
a mixer, the mixer configured to generate a third signal by mixing the second signal and the feedforward component; and

31.	(Cancelled)
32.	(Previously presented)	The power generator of claim 30, wherein the adaptive controller comprises: 
a feedforward circuit, the feedforward circuit configured to generate the feedforward component based on a modeled representation of the power signal and based on a difference between the measured representation of the power signal and the modeled representation of the power signal; and
a feedback circuit, the feedback circuit configured to generate the feedback component based on the measured representation of the power signal and based on a difference between the measured representation of the power signal and the modeled representation of the power signal.
33.	(Previously presented)	The power generator of claim 30, further comprising an adaptive rate controller, the adaptive rate controller configured to generate an output to adaptively scale the measured representation of the power signal based on at least one of the input setpoint, the measured representation of the power signal, and the control signal, the adaptive controller further configured to generate the control signal based on the adaptively scaled measured representation of the power signal.


35 - 39.	(Cancelled)
40.	(Original)	A method, comprising: 
generating a control signal based on an input setpoint for a power generator to generate a power signal, a measured representation of the power signal, and a modeled representation of the power signal, wherein the control signal includes a feedback component and a feedforward component; and
generating the power signal communicated to a non-linear load in accordance with the control signal.
41.	(Original)	The method of claim 40, further comprising: 
generating the feedforward component based on the input setpoint and a difference between the measured representation of the power signal and the modeled representation of the power signal; and
generating the feedback component based on the difference between the measured representation of the power signal and the modeled representation of the power signal.

43.	(Original)	The method of claim 40, further comprising: 
generating an output to adaptively scale the measured representation of the power signal based on at least one of the input setpoint, the measured representation of the power signal, and the control signal; and 
generating the control signal based on the adaptively scaled measured representation of the power signal.
44.	(Original)	The method of claim 40, further comprising generating an output to adaptively scale the measured representation of the power signal based on commutating by at least one of phase, frequency, or both phase and frequency. 



Examiner’s Statement of Reason for Allowance
Claims 1 -15, 27-30, 32-34 and 40-44 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Coumou et al. (USPGPUB 20170345620) discloses an electronic variable capacitance is provided including a coarse tuning network and a fine tuning network.  The coarse tuning network includes a switchable circuit configured to (i) receive a RF 
Claim 1, generate a control signal based on an input setpoint for the power generator to generate a power signal, a measured representation of the power signal, and a modeled representation of the power signal, wherein the control signal includes a feedback component and a feedforward component.
Claim 11, based on an input setpoint for the power generator to generate a power signal, a measured representation of the power signal, and a modeled representation of the power signal, wherein the control signal includes a feedback component and a feedforward component.
Claim 29, generate at least one adjustment value communicated to the power controller to adjust responsiveness of the power controller, wherein the at least one 
Claim 40, generating a control signal based on an input setpoint for a power generator to generate a power signal, a measured representation of the power signal, and a modeled representation of the power signal, wherein the control signal includes a feedback component and a feedforward component.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119